Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 17, 2021

                                      No. 04-21-00067-CV

                                     Calvin HUMPHREY,
                                           Appellant

                                                v.

            VECTOR AEROSPACE ENGINE SERVICES- ATLANTIC, INC.,
                               Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-12246
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        Appellant's motion for extension of time to file his brief is granted. We order appellant's
brief due June 14, 2021.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court